EXHIBIT 10.25

Strategic Action Committee Incentive Program Summary

Purpose

The purpose of the Strategic Action Committee Incentive Program (the “Program”)
is to provide eligible executives with a financial incentive, encouraging them
to perform in a manner which will enable the Company’s Strategic Action
Committees to meet or exceed their performance objectives each fiscal year.

Administration

The Program is administered by the Kohl’s Board of Directors Compensation
Committee (the “Compensation Committee”).

Eligibility and Participation

Executive Committee members designated by the Compensation Committee are
eligible to participate in the Program, and will receive an incentive award upon
the achievement of certain performance targets tied to the officers’ work on one
of Kohl’s corporate strategic action committees.

Eligible executives who serve on a designated strategic action committee for the
full fiscal year are eligible to participate in the Program. An executive newly
hired or promoted into an eligible position during a fiscal year for which an
incentive payment is made will have his/her award prorated from the date of hire
or promotion to the close of the fiscal year.

Except as otherwise determined by the Compensation Committee, a Program
participant shall receive no award with respect to the fiscal year in which the
participant’s employment with Kohl’s terminates for any reason prior to the last
day of the fiscal year. A participant shall not forfeit a Program award if the
participant’s employment terminates after the end of the applicable fiscal year
but prior to the distribution of the award for such year.

Performance Requirements and Awards

In order for awards to be made to any Program participant, the strategic action
committee on which the participant serves must have achieved one or more
performance targets established by the Committee at the beginning of the year.
The Compensation Committee may establish various levels of performance targets
with corresponding payouts. The Compensation Committee may also require any one
or more corporate performance objectives that must be met before any awards are
paid pursuant to the Program. Corporate and specific committee performance
targets will be determined by the Compensation Committee at the beginning of
each fiscal year and communicated to participants as soon as practicable.

At the end of each fiscal year, the Compensation Committee shall review the
actual performance of each strategic action committee and certify whether the
various performance targets have been achieved. Awards are payable to Program
participants following this certification. The amount of each award shall be
determined based upon the level of the performance targets achieved, and is
calculated based upon a percentage of each participant’s base pay, as determined
by the Compensation Committee at the beginning of the year.